DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 7/16/2021, which are in response to USPTO Office Action mailed 11/19/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Allowable Subject Matter
Claims 15-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US PGPUB No. 2011/0289112; Pub. Date; Nov. 24, 2011) in view of Mohajer (US PGPUB No.: 2012/0233207; Pub. Date: Sep. 13, 2012) and Qiao (US PGPUB No.: 2012/0317141; Pub. Date: Dec. 13, 2012)
Regarding independent claim 14,
Kamimura discloses a computer implemented method for improving efficiency and reducing computational complexity of executing queries in a database using an electronic computing device, the method comprising:(a) creating a database comprising multiple data structures, wherein at least one data structure comprises definitions of data object values of at least one data set, See Paragraph [0050], (Disclosing a database system capable of efficiently and rapidly updating data in a database. The system comprises a step of creating a database structure on the basis of a group of entity data representing a table having a plurality of rows and columns.) See FIG. 5 and Paragraph [0051], (Elements A, B and C of FIG. 5 represent data structures that constitute the database, i.e. multiple data structures wherein at least one data structure comprises definitions of data object values of at least one data set (e.g. element B represents attributes and rows of a database table).)
wherein a definition of a data object value comprises (i) a data object identifier, See Paragraph [0041], (The database component stores a group of entity data and an identifier table storing data identifiers with a fixed length that uniquely represent entity data.)  See FIG. 4, (FIG. 4 illustrating a group of entity data representing sales information for individual stores including a store name attribute, i.e. a data object identifier (e.g. for identifying a particular store having region, sales and date information).)
and (ii) a unique identifier of a data property that the data object value is assigned to, See Paragraph [0041], (The database component stores a group of entity data and an identifier table storing data identifiers with a fixed length that uniquely represent entity data, i.e. a unique identifier of a data property that the data object value is assigned to.) See Paragraph [0049], (Data identifiers comprise substantially unique values that represent a respective data entity maintained in storage (e.g. a column or property is an entity maintained in storage).)
wherein the at least one data structure has a plurality of data properties such that at least two of the plurality of data properties have different data types; See FIG. 4, (FIG. 4 illustrating a table data structure configured to store data in text/string format, numerical formats and date format, i.e. a plurality of data properties such that at least two of the plurality of data properties have different data types.)
(c) executing a database query on said at least one data structure and identifying data records satisfying the database query; See Paragraph [0042], (In response to a query request, the disclosed transaction execution unit searches data identifiers without searching the group of entity data. The search results are used to execute transactions on the database system.) Note [0041] wherein the data identifiers uniquely represent entity data.
(d) accessing the database to retrieve first results from the data records identified in (c), and wherein the data are unique values and are used as keys for the first result; See Paragraph [0042], (In response to a query request, the disclosed transaction execution unit searches data identifiers without searching the group of entity data. The search results are used to execute transactions on the database system, i.e. accessing the database to retrieve first results from the data records identified in (c).) Note [0041] wherein the data identifiers uniquely represent entity data, i.e. wherein the data are unique values and are used as keys for the first result.
Kamimura does not disclose the step (b) identifying a first data property from a plurality of data properties to be used as representative data of a query result for a query executed on said at least one data structure, wherein the first data property has a data type which has the smallest unique value in the plurality of data properties.
and wherein the first data property is identified by a comparison of sizes of a plurality of data types of the plurality of data properties;
wherein the first results and the second results only include data from the first data property identified in (b) as the representative data of the data records identified in (c).
Mohajer discloses the step (b) identifying a first data property from a plurality of data properties to be used as representative data of a query result for a query executed on said at least one data structure, wherein the first data property has a data type which has the smallest unique value in the plurality of data properties. See Paragraph [0069], (Disclosing a method for searching databases wherein search results may be obtained and transmitted selectively based on selecting fields that are smaller in size compared to other fields, i.e. a data type having a smallest unique value in the plurality of data properties.) The examiner notes that the selected fields are transmitted as search results, i.e. they are used as representative data of the query results.
and wherein the first data property is identified by a comparison of sizes of a plurality of data types of the plurality of data properties; See Paragraph [0069], (Selective transmission is performed by selecting fields having the smallest size based on a size comparison with other fields, i.e. the first data property is identified via comparison of sizes.)
wherein the first results and the second results only include data from the first data property identified in (b) as the representative data of the data records identified in (c). See Paragraph [0069], (Disclosing that one or more fields of the one or more search results may be selectively transmitted for display, i.e. retrieving second results concurrently with first results (e.g. the one or more search results are first, second, etc. search results. Selective transmission selects a smallest field via size comparison across fields. The search server transmits fields containing data smaller in size compared to data in additional fields, i.e. the search results include data of the representative data of data records (e.g. the smaller fields being selectively transmitted are representative of the retrieved search results.)
Kamimura and Mohajer are analogous art because they are in the same field of endeavor, optimizing database search. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura to include the method of determining smaller fields to search as disclosed by Mohajer. Doing so would allow the system to provide search results more rapidly, thereby enhancing the user search experience by retrieving smaller data fields that can be transmitted across the network more efficiently as described in Paragraph [0069] of Mohajer.
Kamimura-Mohajer does not explicitly disclose (e) upon determining a number of the first result exceeds a pre-defined threshold, accessing the database, accessing the database to retrieve second results concurrent with accessing the database to retrieve the first results from the data records.
	Qiao discloses the step (e) upon determining a number of the first result exceeds a pre-defined threshold, accessing the database, accessing the database to retrieve second results concurrent with accessing the database to retrieve the first results from the data records. See Paragraph [0197], (Disclosing a method for determining search result outputs based on whether a ratio of search results of a first and second search query exceed a predetermined threshold. Search results for output may be automatically selected from multiple sets of search results, i.e. retrieving second results and first results according to a pre-defined threshold.)
Kamimura, Mohayer and Qiao are analogous art because they are in the same field of endeavor, optimizing query execution It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura-Mohayer to include the step of determining a threshold ratio of result sets as disclosed by Qiao. Doing so would allow the system to automatically select data from multiple sets of search results, thereby allowing more relevant search results to be output as described in Paragraph [0207] of Qiao.

Regarding independent claim 22,
	The claim is analogous to the subject matter of independent claim 14 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Mohajer and Qiao as applied to claim 14 above, and further in view of Mathur (US Patent No.: 8,793,246; Date of Patent: Jul. 29, 2014).
Regarding dependent claim 17,
	As discussed above with claim 14, Kamimura-Mohajer-Qiao discloses all of the limitations.
	Kamimura-Mohajer-Qiao does not disclose the step wherein the first or the second results comprise a predefined number of data records, the predefined number between 75 and 150.  
Mathur discloses the step wherein the first or the second results comprise a predefined number of data records, the predefined number between 75 and 150.  See FIG. 5 and Col. 7, line 57- Col. 7, line 13, (Disclosing a ranking retrieval server configured to determine a pre-defined number of top search results. The method increments the value of the counter for each search result obtained until the counter value exceeds the pre-defined value. Note that 75 and 150 are pre-defined numbers.).
Kamimura, Mohajer, Qiao and Mathur are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura-Mohajer-Qiao to include the ranking retrieval server disclosed by Mathur. Col. 6, lines 35-40 disclosing that the ranking retrieval server obtains search results in real-time as opposed to caching search results. Wherein real-time retrieval allows users to update search results at any desired point, resulting in more consistent updated information being provided.

Regarding dependent claim 25,
	The claim is analogous to the subject matter of independent claim 17 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Mohajer and Qiao as applied to claim 14 above, and further in view of Subramaniam et al. (US PGPUB No. 2003/0088545; Pub. Date: May 8, 2003).
Regarding dependent claim 18,
As discussed above with claim 14, Kamimura-Mohajer-Qiao discloses all of the limitations.
	Kamimura-Mohajer-Qiao does not disclose the step wherein the first results or the second results are stored in a hash table, wherein the hash table comprises (i) keys comprising the smallest size and (ii) values comprising the first results or the second results.
Subramaniam discloses the step wherein the first results or the second results are stored in a hash table, wherein the hash table comprises (i) keys comprising the smallest size and (ii) values comprising the first results or the second results. See Paragraph [0160], (Disclosing a hash table for storing name-value pairs of search result data generated for a search, i.e. a hash table comprising keys comprising size data and data values. A Result Row may comprise fields such as RowId, Summary, Relevance and File Size, i.e. first results or second results. Note that the Result Rows store a File Size for a result, as such, a smallest file size would also be stored in a result row.).
Kamimura, Mohajer, Qiao and Subramaniam are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura-Mohajer-Qiao to include the result hash tables as described by Subramaniam. Doing so would allow users to review the hash table structure containing search results using the disclosed buffer structure, providing efficient and convenient access to search results.

Regarding dependent claim 26,
	The claim is analogous to the subject matter of independent claim 18 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 19-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Mohajer and Qiao as applied to claim 14 above, and further in view of Carlson et al. (US PGPUB No. 2003/0229640; Pub. Date; Dec. 11, 2003).
Regarding dependent claim 19,
As discussed above with claim 14, Kamimura-Mohajer-Qiao discloses all of the limitations.
	Kamimura-Mohajer-Qiao does not disclose the step wherein the database query utilizes UNION operators between SELECT database queries limited with the smallest size.
	Carlson discloses the step wherein the database query utilizes UNION operators between SELECT database queries limited with the smallest size. See Paragraph [0091], (A method of utilizing a query buffer to facilitate parallel handling of at least a portion of a database query. The method comprising the use of a Union Node for combining two sorted result sets "A" and "B" wherein the result contains all tuples from "A" and "B". Note [0049] wherein an attribute descriptor can reference any field in a table entry of a database in order to identify a record, i.e. a smallest field is a field that can be accessed by the attribute descriptor for retrieval.).
	Kamimura, Mohajer, Qiao and Carlson are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura-Mohajer-Qiao to include the Intersect Nodes as disclosed by Carlson. Doing so would allow the system to perform an efficient intersection operation using multiple threads in parallel to accelerate execution.

Regarding dependent claim 20,
As discussed above with claim 14, Kamimura-Mohajer-Qiao discloses all of the limitations.
	Kamimura-Mohajer-Qiao does not disclose the step wherein the executing the database query utilizes, in case of cross-querying numerous data sets, an INTERSECT operator between subqueries related to different data sets.  
	Carlson discloses the step wherein the executing the database query utilizes, in case of cross-querying numerous data sets, an INTERSECT operator between subqueries related to different data sets. See Paragraph [0091], (A method of utilizing a query buffer to facilitate parallel handling of at least a portion of a database query. The method comprising the use of an Intersect Node configured to combine two sorted result sets "A" and "B" wherein the result contains tuples in both "A" and "B" without duplicates, i.e. an INTERSECT operation performed on different data sets.).
Kamimura, Mohajer, Qiao and Carlson are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura-Mohajer-Qiao to include the Intersect Nodes as disclosed by Carlson. Doing so would allow the system to perform an efficient intersection operation using multiple threads in parallel to accelerate execution.



Regarding dependent claim 21,
As discussed above with claim 14, Kamimura-Mohajer-Qiao discloses all of the limitations.
	Kamimura-Mohajer-Qiao does not disclose the step disclose the step wherein (e) is performed in parallel.  
Carlson discloses the step wherein (e) is performed in parallel.  See Paragraph [0120], (A portion of the query optimization method is executed in parallel by multiple threads. A first query criterion is used to populate a query buffer with records from a data source. A second portion is executed in parallel and is used to select records from the query buffer that match a second query criterion, i.e. generating the result set is performed in parallel.).
Kamimura, Mohajer, Qiao and Carlson are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Kamimura-Mohajer-Qiao to include the method of parallel query execution as described by Carlson. Parallel query execution typically results in improvements in performance associated with the use of multiple threads that delegate query operations. The method of Carlson supports parallelism during query execution using query buffers to provide these performance improvements.

Regarding dependent claim 27,
	The claim is analogous to the subject matter of independent claim 19 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Regarding dependent claim 28,
	The claim is analogous to the subject matter of independent claim 20 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 29,
	The claim is analogous to the subject matter of independent claim 21 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Response to Arguments
Applicant’s arguments with respect to claim(s) 14 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.



Conclusion                                                                                                                                                                             
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                                  
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159